MALCOLM and SHARON K. SCHWARTZ, Petitioners, v. COMMISSIONER OF INTERNAL REVENUE, Respondent.Schwartz v. CommissionerDocket No. 135-94United States Tax Court1994 U.S. Tax Ct. LEXIS 87; October 20, 1994, Entered *87  MICHAEL DICKER, Counsel for Petitioners, Topel Forman, Chicago, Illinois.WILLIAM E. BOGNER, Assistant District Counsel, Chicago, Illinois.  Norman H. Wolfe, Special Trial Judge.  Norman H. WolfeDECISIONPursuant to the agreement of the parties in the above-entitled case, it isORDERED AND DECIDED: That there is a deficiency in income tax due from the petitioners for the taxable year 1989 in the amount of $ 5,438.00.It is hereby stipulated that the Court may enter the foregoing decision in the above-entitled case.It is further stipulated that, effective upon the entry of this decision by the Court, petitioners waive the restrictions contained in I.R.C. § 6213(a) prohibiting assessment and collection of the deficiency (plus statutory interest) until the decision of the Tax Court becomes final.STUART L. BROWNChief CounselInternal Revenue ServiceDate: 10/14/94Date: ___